UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT KNoniLLE
UNITED sTATEs oF AMERiCA ) /
) NO. 3:18-cR. 35
v. )
),
RANDALL scoTT JENKiNs )

PLEA AGREEMENT

The United States of America, by the United States Attorney for the Eastern District of
Tennessee, and the defendant, RANDALL SCOTT JENKINS, and the defendant’s attorney,
Douglas A. Trant, have agreed upon the following:

l. The defendant will waive indictment and arraignment and plead guilty to an
information charging the defendant With the following offenses:

a) Count One. On or about April 20, 2018, Within the Eastem District of
Tennessee, RANDALL SCOTT JENKINS, who was then employed by, and was an agent of, an
organization in the supply chain for pre-retail medical products, did embezzle, steal, and by fraud
and deception obtain, and knowingly and unlawfully take, carry away, and conceal a pre-retail
medical product from the City Drug Co., to wit: a bottle oxycodone, in violation of 18 U.S.C.
§§ 670(a)(l) and (b)(l).

The punishment for this offense is as follows: A term of imprisonment of up to five (5)
years, a fine of up to $250,000, a term of supervised release of up to three (3) years, mandatory
restitution, and a mandatory $lOO special assessment

b) Count Two. On or about April 30, 2018, within the Eastem District of
Tennessee, RANDALL SCOTT JENKINS, who was then employed by, and was an agent of, an

organization in the Supply chain for pre-retail medical products, did embezzle, steal, and by fraud

Case 3:18-cr-00085-TAV-HBG Document 10 Filed 11/01/18 Page 1 of 10 Page|D #: 47

and deception obtain, and knowingly and unlawfully take, carry away, and conceal a pre-retail
medical product from the City Drug Co., to Wit: a bottle of oxycodone, in violation of 18 U.S.C.
§§ 670(a)(1) and (b)(l ).

The punishment for this offense is as follows: A term of imprisonment of up to five (5)
years, a fine of up to 3250,000, a term of supervised release of up to three (3) years, mandatory
restitution, and a mandatory $100 special assessment

c) Count Three. Between on or about November 5, 2017 and l\/lay 7, 2018,
within the Eastern District of Tennessee, RANDALL SCOTT JENKINS, being an unlawful user of
a controlled substance, did knowingly possess in and affecting interstate commerce, firearms and
ammunition, in violation of 18 U.S.C. § 922(g)(3).

The punishment for this offense is as follows: A term of imprisonment of up to ten (10)
years, a fine of up to $250,000, a term of supervised release of up to three (3) years, and a $100
mandatory special assessment

2. The defendant has read the information, discussed the charges and possible defenses
with defense counsel, and understands the crime(s) charged Specifically, the elements of the
offense(s) are as follows: AS to Counts 1 and 2, the elements are that the defendant (1) while using
any means or facility of interstate commerce, (2) embezzled, stole, or by fraud or deception
obtained, or knowingly and unlawfully took, carried away, or concealed a pre-retail medical
product, and (3) at the time of the crime, defendant was employed by, or was an agent of, an
organization in the supply chain for the pre-retail medical product As to Count 3, the elements are
that the defendant (1) while being an unlawful user of a controlled substance, (2) knowingly

possessed a firearm or ammunition in and affecting commerce

Case 3:18-cr-00085-TAV-HBG Document 10 Filed 11/01/18 Page 2 of 10 Page|D #: 48

3. ln support of the defendant’s guilty plea, the defendant agrees and stipulates to the
following facts, which satisfy the offense elements. These are the facts submitted for purposes of
the defendant’S guilty plea. They do not necessarily constitute all of the facts in the case. Other
facts may be relevant to sentencing Both the defendant and the United States retain the right to
present additional facts to the Court to ensure a fair and appropriate sentence in this case.

a) Defendant has been a licensed pharmacist for approximately three decades Since
approximately 2002, defendant was the co-owner of City Drug Co., a pharmacy located in
Maryville, Tennessee. At all relevant times, City Drug Co. was engaged in interstate commerce and
was registered with the Drug Enforcement Administration under section 302 of the Controlled
Substances Act. City Drug Co., through its agents, including defendant, purchased and distributed
various drugs, including oxycodone and oxymorphone, which are manufactured outside the state of
Tennessee.

b) Defendant was captured on City Drug Co. surveillance cameras stealing from the
controlled substance vault bottles of pre-retail oxycodone on or about April 20 and 30, 2018. The
two pre-retail oxycodone bottles stolen by defendant contained 100 tablets each. OXycodone and
oxymorphone are potent, powerful, addictive, and easily abused painkillers and are available only
by a valid prescription issued by licensed physician, and the prescription must be within the scope of
professional practice and prescribed for a legitimate medical purpose.

c) Defendant, himself addicted to oxycodone and oxymorphone, had no prescription
for oxycodone, and he stole the pre-retail bottles of oxycodone so that he could satisfy his own
addiction to the painkillers. Defendant admits that he, while using a means and facility of interstate
commerce, stole the bottles of pre-retail oxycodone from City Drug Co., and that the total amount of

stolen pre-retail oxycodone was less than $5,000 worth of oxycodone. Defendant further admits

Case 3:18-cr-00085-TAV-HBG Document 10 Filed 11/01/18 Page 3 of 10 Page|D #: 49

that, at the time of his thefts of the pre-retail oxycodone, he was an agent of City Drug Co., which is
an organization within the supply chain for the pre-retail oxycodone.

d) After the thefts were discovered, on or about May 7, 2018, law enforcement
questioned defendant concerning any additional bottles, including empty bottles, of stolen
prescription painkillers. While defendant admitted to law enforcement that defendant had a drug
addiction problem, regarding any empty bottles of stolen prescription painkillers, defendant told law
enforcement, “l don’t keep trophies.” On the same day, defendant was found in possession of a
bottle of oxymorphone and a bottle of oxycodone; defendant had no valid prescription for either
drug. Additionally, law enforcement located a loaded Smith & Wesson semi-automatic pistol in
defendant’s Jeep. Defendant admits that both the Smith & Wesson semi-automatic pistol and his
Jeep, which defendant used to transport the stolen bottles of oxycodone from City Drug Co. to his
home, were manufactured outside the state of Tennessee.

e) Further investigation revealed that on or about November 5, 2017, defendant was
apprehended at the security checkpoint at McGhee-Tyson Airport with a loaded Sig Sauer semi-
automatic pistol. Defendant admits that this Sig Sauer semi-automatic pistol was manufactured
outside the state of Tennessee.

f) On May 21, 2018, federal agents and task force officers executed a federal search
warrant at defendant’s home in Maryville, Tennessee. The search resulted in the seizure of, among
other items:

0 A prescription pill bottle with no label containing hydrocodone tablets;

0 Pre-retail pill bottles factory labeled for and containing oxycodone 30mg pills, which
were located in defendant’s master bedroom closet hidden under clothes;

0 A pre-retail pill bottle factory labeled for and containing oxycodone 15mg pills, which
was located in defendant’s master bedroom closet hidden under clothes;

Case 3:18-cr-00085-TAV-HBG Document 10 Filed 11/01/18 Page 4 of 10 Page|D #: 50

o 19 firearms and ammunition, including the aforementioned Smith & Wesson and Sig
Sauer semi-automatic pistols.

g) lnterviews of City Drug Co. employees revealed that defendant frequently carried
a firearm with him within the pharmacy. Defendant admits that from November 5 , 2017 through
May 7, 2018, on divers days, he illegally possessed firearms and ammunition in and affecting
interstate commerce while regularly abusing controlled substances without a valid prescription

h) Defendant admits that he will pay restitution to City Drug Co. for the pre-retail
pharmaceuticals that he stole and defendant further admits that he will voluntarily and permanently
surrender his pharmacy license to the Tennessee Board of Pharmacy.

4. The defendant is pleading guilty because the defendant is in fact guilty. The

defendant understands that, by pleading guilty, the defendant is giving up several rights, including:

a) the right to be indicted by a grand jury for these crimes;

b) the right to plead not guilty;

c) the right to a speedy and public trial by jury;

d) the right to assistance of counsel at trial;

e) the right to be presumed innocent and to have the burden of proof placed on
the United States to prove the defendant guilty beyond a reasonable doubt;

f) the right to confront and cross-examine witnesses against the defendant;

g) the right to testify on one’s own behalf, to present evidence in opposition to
the charges, and to compel the attendance of witnesses; and

h) the right not to testify and to have that choice not used against the defendant

5. The parties agree that the appropriate disposition of this case would be the following

as to each count:

Case 3:18-cr-00085-TAV-HBG Document 10 Filed 11/01/18 Page 5 of 10 Page|D #: 51

a) The Court may impose any lawful term(s) of imprisonment, any lawful
fine(s), and any lawful term(s) of supervised release up to the statutory maximum(s);

b) The Court will impose special assessment fees as required by law; and

c) The Court may order forfeiture as applicable and restitution as appropriate
No promises have been made by any representative of the United States to the defendant as to what
the sentence will be in this case. Any estimates or predictions made to the defendant by defense
counsel or any other person regarding any potential sentence in this case are not binding on the
Court, and may not be used as a basis to rescind this plea agreement or withdraw the defendant’s
guilty plea(s). The defendant understands that the sentence in this case will be determined by the
Court after it receives the presentence investigation report from the United States Probation Office
and any information presented by the parties The defendant acknowledges that the sentencing
determination will be based upon the entire scope of the defendant’s criminal conduct, the
defendant’s criminal history, and pursuant to other factors and guidelines as set forth in the
Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553.

6. Given the defendant’s agreement to plead guilty, the United States will not oppose a
two-level reduction for acceptance of responsibility under the provisions of Section 3El .l(a) of the
Sentencing Guidelines. Further, if the defendant’s offense level is 16 or greater, and the defendant
is awarded the two-level reduction pursuant to Section 3El . l(a), the United States agrees to move,
at or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3El . l(b) of the Sentencing Guidelines. Should the defendant engage in any
conduct or make any statements that are inconsistent with accepting responsibility for the
defendant’s offense(s), including violations of conditions of release or the commission of any

additional offense(s) prior to sentencing, the United States will be free to decline to make such

Case 3:18-cr-00085-TAV-HBG Document 10 Filed 11/01/18 Page 6 of 10 Page|D #: 52

motion, to withdraw that motion if already made, and to recommend to the Court that the defendant

not receive any reduction for acceptance of responsibility under Section 3El .1 of the Sentencing

Guidelines.
7. The defendant agrees to pay the special assessment in this case prior to sentencing
8. The defendant agrees to abandon any interest in the firearms and ammunition that

were seized in this case, as referenced in paragraph 3(f) above, and currently in the custody of the
Smyrna Police Department in Smyrna, Tennessee The defendant further agrees to take all such
steps to abandon said property, including agreeing to any civil, criminal, or state forfeiture action.

9, Financial Obligations. The defendant agrees to pay all fines and restitution imposed
by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution
amount(s) shall be considered due and payable immediately lf the defendant cannot pay the full
amount immediately and is placed in custody or under the supervision of the Probation Office at any
time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the
authority to establish payment schedules to ensure payment of the fine and/or restitution The
defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by
the Court by set-off of federal payments, execution on non-exempt property, and any other means
the United States deems appropriate The defendant and counsel also agree that the defendant may
be contacted post-judgment regarding the collection of any financial obligation imposed by the
Court without notifying the defendant’s counsel and outside the presence of the defendant’s counsel.
ln order to facilitate the collection of financial obligations to be imposed with this prosecution, the
defendant agrees to disclose fully all assets in which the defendant has any interest or over which

the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or

Case 3:18-cr-00085-TAV-HBG Document 10 Filed 11/01/18 Page 7 of 10 Page|D #: 53

other third party. ln furtherance of this agreement, the defendant additionally agrees to the
following specific terms and conditions:

a) lf so requested by the United States, the defendant will promptly submit a
completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it directs.
The defendant promises that such financial statement and disclosures will be complete, accurate,
and truthful.

b) The defendant expressly authorizes the U.S. Attomey’s Office to obtain a
credit report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court.

c) lf so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s Office to permit the U.S. Attorney’s Office
to obtain financial and tax records of the defendant

10. The defendant acknowledges that the principal benefits to the United States of a plea
agreement include the conservation of limited government resources and bringing a certain end to
the case Accordingly, in consideration of the concessions made by the United States in this
agreement and as a further demonstration of the defendant’s acceptance of responsibility for the
offenses committed, the defendant voluntarily, knowingly, and intentionally agrees to the following:

a) The defendant will not file a direct appeal of the defendant’s convictions or
sentence with one exception: The defendant retains the right to appeal a sentence imposed above
the sentencing guideline range determined by the Court or above any mandatory minimum sentence
deemed applicable by the Court, whichever is greater The defendant also waives the right to appeal
the Court’s determination as to whether the defendant’s sentence will be consecutive or partially

concurrent to any other sentence

Case 3:18-cr-00085-TAV-HBG Document 10 Filed 11/01/18 Page 8 of 10 Page|D #: 54

b) The defendant will not file any motions or pleadings pursuant to 28 U.S.C.
§ 2255 or otherwise collaterally attack the defendant’s convictions or sentence, with two exceptions:
The defendant retains the right to file a § 2255 motion as to (i) prosecutorial misconduct and (ii)
ineffective assistance of counsel

c) The defendant will not, whether directly or by a representative, request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including, without limitation, any records that may be
sought under the Freedom of lnforrnation Act, 5 U.S.C. Section 552, or the Privacy Act of 1974,
5 U.S.C. Section 552a.

ll. This plea agreement becomes effective once it is signed by the parties and is not
contingent on the defendant’s entry of a guilty plea. If the United States violates the terms of this
plea agreement the defendant will have the right to withdraw from this agreement lf the defendant
violates the terms of this plea agreement in any way (including but not limited to failing to enter
guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any
court order or any local, State or federal law pending the resolution of this case), then the United
States will have the right to void any or all parts of the agreement and may also enforce whatever
parts of the agreement it chooses. ln addition, the United States may prosecute the defendant for
any and all federal crimes that the defendant committed related to this case, including any charges
that were dismissed and any other charges which the United States agreed not to pursue The
defendant expressly waives any statute of limitations defense and any constitutional or speedy trial
or double jeopardy defense to such a prosecution The defendant also understands that a violation of
this plea agreement by the defendant does not entitle the defendant to withdraw the defendant’s

guilty plea(s) in this case

Case 3:18-cr-00085-TAV-HBG Document 10 Filed 11/01/18 Page 9 of 10 Page|D #: 55

12. The United States will file a supplement in this case, as required in every case by the
Local Rules of the United States District Court for the Eastem District of Tennessee, even though
there may or may not be any additional terms. lf additional terms are included in the supplement
they are hereby fully incorporated herein

13. \ This plea agreement and supplement constitute the full and complete agreement and
understanding between the parties concerning the defendant’s guilty plea to the above-referenced
charge(s), and there are no other agreements, promises, undertakings, or understandings between the
defendant and the United States. The parties understand and agree that the terms of this plea
agreement can be modified only in writing signed by all of the parties and that any and all other
promises, representations, and statements whether made before, contemporaneous with, or after this

agreement, are null and void.

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

c\lov /. <Q@/&/ By; ' / f L
Date l David P. Lewen, Jr.
Assistant United States Attorney

 

 

 

 

 

 

) / /;2:' ~
y'\>,»*f’ 2 9/5 "- t faa -\ \5~:%¥;_~.-» ”"`
Date / Randall Scott Jénkins
Defendant \
/ // //}.l // Y?`/
V\;/:»‘-e /r;/ /’L»/ 5// \ 1
Date 6 Douglas A. Trant

Attorney for the Defendant

10

Case 3:18-cr-00085-TAV-HBG Document 10 Filed 11/01/18 Page 10 of 10 Page|D #: 56

